Citation Nr: 0919345	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a low back disorder.

2.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1951 to February 
1954, and from March 1954 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which reopened the Veteran's 
claim regarding his low back disorder and service connection 
on the merits.  In this rating decision, the RO also denied 
the Veteran's claims for an increased rating for left ear 
hearing loss.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a low back disorder. 

The issues of entitlement to service connection for a low 
back disorder on the merits and entitlement to an increased 
rating for left ear hearing loss are addressed in the REMAND 
portion of the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2003 most 
recently continued the denial of service connection for a low 
back disorder.  

2.  The additional evidence submitted since the April 2003 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence obtained since the April 2003 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

In a rating decision dated in October 1981, the RO initially 
denied service connection for a low back disorder as there 
was no evidence of in-service treatment for degenerative 
arthritis of the lower lumbar spine, nor did it manifest 
during the presumptive period.  The Veteran did not appeal 
the decision, and as such, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

As noted above, the Veteran's claim was denied again in an 
April 2003 rating decision finding that new and material 
evidence had not been received to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder as there was no evidence linking any current 
back disorder to service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal that 
decision.  This also represents a final decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a letter dated November 2006, the Veteran requested that 
his claim of service connection for a low back disorder be 
reopened.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 2003 rating 
decision included the Veteran's service treatment records 
(STRs), statements from the Veteran, and relevant post-
service treatment records.  The RO found that there was no 
nexus opinion of record linking the Veteran's low back 
disorder to an event or injury in service and denied his 
claim.

The evidence of record received since the April 2003 rating 
decision includes, relevant post-service treatment records, 
statements from the Veteran, a November 2006 letter from the 
Veteran's treating physician, an October 2008 medical history 
report, and a transcript of the Veteran's April 2009 hearing.  

The Veteran's contentions about the onset of his back pain 
remained consistent in his statements and testimony.  Also 
submitted were duplicates of post-service private treatment 
records reflecting a post-service back injury in 1984 that 
were of record at the time of the April 2003 hearing.  

Most importantly, the Veteran's treating physician in the 
November 2006 letter indicates that upon review of the 
Veteran's STRs and based upon the Veteran's reported history 
of experiencing back problems since service, he felt "it is 
reasonable to state that [the Veteran's] back problems date 
back to injuries that he incurred when he was on active 
duty."  

The October 2008 medical report by a private physician 
reflects a diagnosis of mechanical back pain with mild 
radiculitis.  The physician indicated that he could not state 
with medical certainty that the Veteran's current back 
disorder was attributable to his claim dated back several 
decades.  He noted that the Veteran's paperwork was 
"suggestive of that," but there were no diagnostics to 
review so as to report objective findings.  

Based upon review of the evidence received since April 2003, 
the Board finds that the November 2006 medical opinion 
regarding the Veteran's low back disorder, when coupled with 
the Veteran's testimony, constitutes new and material 
evidence.  This evidence is new as it was not before agency 
decision makers when deciding the original claim, and it is 
material because it speaks to an unestablished fact necessary 
to substantiate the claim.  Specifically, the Veteran was 
originally denied service connection for a low back disorder 
as there was no indication that his low back disorder was in 
any way related to service.  This new evidence, however, at 
least minimally reflects that the Veteran was noted to have 
back pain attributable to his service.  The Board notes that 
the credibility of this new and material evidence is presumed 
for purposes of reopening the claim.  Therefore, the 
Veteran's previously denied claim of service connection for a 
low back disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only, this claim is granted.


REMAND

A review of the record discloses a need for further 
development in connection with the claims for service 
connection for a low back disorder and a request for an 
increased rating for left ear hearing loss prior to final 
appellate review.  In this regard, the Board is of the 
opinion that there is additional evidentiary development that 
needs to be done.  

As noted above, new and material evidence was received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a low back disorder.  December 1960 
and January 1964 STRs reflect complaints of low back pain and 
a diagnosis of a low back strain.  There was no residual 
disability noted upon service separation, but there is 
evidence of treatment for low back pain following service.  
As noted above, there were additional records submitted 
regarding a post-service back injury that occurred in 1975.  
In this October 1984 treatment record, the Veteran had 
advised that he experienced infrequent low back pain when he 
was 16 years of age until his 1975 work-related injury.  Of 
note, this record makes no mention of in-service injuries or 
complaints of back pain during service.  

Also as noted above, there is a November 2006 opinion in 
which the Veteran's treating physician indicated that he 
reviewed the Veteran's "old records," specifically his two 
in-service treatment records regarding back pain, and found 
it to be reasonable that his current low back disorder is 
attributable to his service.  This physician, however, did 
not indicate whether he reviewed the 1984 records regarding 
the onset of back pain or his post-service back injury in 
1975.  Finally, an October 2008 medical history report notes 
a diagnosis of mechanical back pain with mild radiculitis, 
but the physician was unable to opine as to whether this 
disorder was related to the Veteran's service.  As such, the 
Board finds that a remand is necessary for a VA examination 
with an opinion based on a review of all pertinent records 
contained in the Veteran's as to whether any current back 
disorder is attributable to the complaints of back pain 
during service.  

Additionally, the Veteran maintains that his left ear hearing 
loss has worsened since his last VA audiological examination 
in January 2007.  He testified that he had to discontinue 
attendance at fellowship gatherings because he is unable to 
hear in the noisy environment.  He also indicated that he has 
increased difficulty hearing phone conversations without the 
use of hearing aids.  The Veteran is indeed competent to 
assert that his left ear hearing acuity has worsened.  
Moreover, the record reflects that the Veteran was afforded 
VA audiology examinations in connection with his claim in 
April 2003, and again in January 2007.  Although the 
examiners provided the audiometric findings, they did not 
comment on the functional effects caused by the hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  Given the above, the 
Board finds that further VA examination of the Veteran is 
required prior to adjudication of the increased rating claim.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his low back disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
the November 2006 medical opinion, the 
1984 private treatment records regarding a 
1975 back injury, and current symptoms, 
and offer comments and an opinion, as to 
whether any currently diagnosed low back 
disorder, including arthritis, is causally 
or etiologically related to service or was 
manifested within one year of separation 
from service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his left ear hearing loss.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's hearing loss in detail.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  A clear rationale for any 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


